DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, see page 1, filed 4/14/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. Additionally, Applicant’s explanation of the drawings has resolved the Examiner’s understanding of the claimed subject matter, and the following rejections are withdrawn: the 112a rejection of claim 6 regarding the arrangement of the coil and tubular body; the 112a rejection of claim 7 regarding the fixing of the core member, distal end of the coil, and proximal end of the tubular body; and the 112a rejection of claim 8 regarding the fixing of the core member, distal end of the coil, and proximal end of the tubular body.
Applicant’s arguments, see page 1, filed 4/14/2021, with respect to 112(f) interpretations of claims elements and resulting rejections under 112a and 112b have been fully considered and are persuasive.  The rejections under 112(a) and 112(b) that are formed on the basis of 112(f) interpretations of claim elements have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,100,837, hereinafter Cornish, in view of US 4,724,596, hereinafter Pavlyak.
Regarding claim 1, Cornish teaches a guide wire (guidewire 20) comprising: an elongated core member (distal member 22); and a tubular body located so as to cover a periphery of a distal portion of the core member (distal portion of coil 25, see annotated Fig. 3 below), wherein the tubular body is formed using a belt-shaped member wound in a spiral shape (coil 25 is a spiral).

    PNG
    media_image1.png
    369
    885
    media_image1.png
    Greyscale

Cornish does not teach side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the tubular body formed using a belt-shaped member wound in a spiral shape of Cornish such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire, as taught by Pavlyak, in order to have an interlocked tube that provides limited axial movement between adjacent coils to enable the tube to be partially extended axially or to be bent in a curve, and prevent disengagement of adjacent coils (Pavlyak, Col. 1 lines 20-23 and 45).
Regarding claim 2, Cornish and Pavlyak teach the guidewire according to claim 1, wherein a frictional force is generated between portions of the side portions (Examiner’s note: the active verbiage is being interpreted as functional language, and the side portions at 2A in Pavlyak would generate frictional force between them) and a clearance between the side portions is disposed adjacent to the portions of the side portions between which the frictional force is generated in the longitudinal axis direction (Pavlyak Figs. 2 and 3 show clearances/empty spaces adjacent to the bent side portions of the metal strip forming helix 17).
Regarding claim 4, Cornish and Pavlyak teach the guidewire according to claim 1, further comprising: a wire rod wound around an outer peripheral side of the belt-shaped member (Pavlyak, Fig. 3, springy wire helix 25, Col. 3 lines 30-38).

Regarding claim 7, Cornish and Pavlyak teach the guide wire according to claim 6, wherein: the core member, a proximal end of the tubular body, and a distal end of the coil are fixed to one another at a first portion of the guide wire (Cornish, intermediate location for solder, Col. 3 lines 64-66, see annotated figure 3 above); the core member and a distal end of the tubular body are fixed to one another at a second portion of the guide wire distal to the first portion (Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3, see annotated figure 3 above); and the core member and a proximal end of the coil are fixed to one another at a third portion of the guide wire proximal to the first portion (Cornish, proximal location for solder, Col. 3 lines 64-66, see annotated figure 3 above).
Regarding claim 8, Cornish teaches a guide wire (guidewire 20) comprising: an elongated core member (distal member 22); and a tubular body located so as to cover a periphery of a distal portion of the core member (distal portion of coil 25, see annotated Fig. 3 above); and a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member (Cornish, proximal portion of coil 25, see annotated figure 3 above); wherein the core member, a proximal end of the tubular body, and a distal end of the coil are fixed to one another at a first portion of the guide wire (Cornish, intermediate location for solder, Col. 3 lines 64-66, see annotated figure 3 above), and the tubular body is formed using a belt-shaped member wound in a spiral shape (coil 25 is a spiral).
Cornish does not teach side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guide wire, and a second side portion of the side portions is bent toward a proximal side of the guide wire.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the tubular body formed using a belt-shaped member wound in a spiral shape of Cornish such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire, as taught by Pavlyak, in order to have an interlocked tube that provides limited axial movement between adjacent coils to enable the tube to be partially extended axially or to be bent in a curve, and prevent disengagement of adjacent coils (Pavlyak, Col. 1 lines 20-23 and 45).
Regarding claim 9, Cornish and Pavlyak teach the guide wire of claim 8, wherein: the ore member and a distal end of the tubular body are fixed to one another at a second portion of the guide wire distal to the first portion (Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3, see annotated figure 3 above); and the core member and a proximal end of the coil are fixed to one another at a third portion of the guide wire proximal to the first portion (Cornish, proximal location for solder, Col. 3 lines 64-66, see annotated figure 3 above).
Regarding claim 11, Cornish and Pavlyak teach the guide wire according to claim 8, wherein a frictional force is generated between portions of the side portions (Examiner’s note: the active verbiage is being interpreted as functional language, and the side portions at 2A in Pavlyak would generate frictional force between them) and a clearance between the side portions is disposed adjacent to the 
Regarding claim 13, Cornish and Pavlyak teach the guide wire according to claim 8, further comprising: a wire rod wound around an outer peripheral side of the belt-shaped member (Pavlyak, Fig. 3, springy wire helix 25, Col. 3 lines 30-38).
Regarding claim 21, Cornish and Pavlyak teach the guide wire according to claim 1, wherein the first side portion and the second side portion are interposed, in a radial direction of the core member, between a portion of the belt-shaped member located radially outward of the portions and a portion of the belt-shaped member located radially inward of the side portions (Pavlyak, Figs. 2 and 3, bent side portions at 2A have unbent portions of metal strip located on both sides in a radial direction).
Regarding claim 22, Cornish and Pavlyak teach the guide wire according to claim 8, wherein the first side portion and the second side portion are interposed, in a radial direction of the core member, between a portion of the belt-shaped member located radially outward of the portions and a portion of the belt-shaped member located radially inward of the side portions (Pavlyak, Figs. 2 and 3, bent side portions at 2A have unbent portions of metal strip located on both sides in a radial direction).
Regarding claim 23, Cornish and Pavlyak teach the guide wire according to claim 1, wherein the first side portion and the second side portion form, in an axial cross-section of the guide wire, respective C-shaped which face in opposite directions (Pavlyak, see Figs. 2 and 3).
Regarding claim 24, Cornish and Pavlyak teach the guide wire according to claim 8, wherein the first side portion and the second side portion form, in an axial cross-section of the guide wire, respective C-shaped which face in opposite directions (Pavlyak, see Figs. 2 and 3).

s 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cornish in view of Pavlyak as applied to claims 1 and 8 above, and further in view of US 5,465,733, hereinafter Hinohara.
Regarding claim 5, Cornish and Pavlyak do not teach wherein the distal portion of the core member is flat-plate shaped.
However, Hinohara teaches a guide wire wherein a distal portion of a core member is flat-plate shaped (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Cornish and Pavlyak such that the distal portion of the core member is flat-plate shaped, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).
Regarding claim 14, Cornish and Pavlyak do not teach wherein the distal portion of the core member is flat-plate shaped.
However, Hinohara teaches a guide wire wherein a distal portion of a core member is flat-plate shaped (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Cornish and Pavlyak such that the distal portion of the core member is flat-plate shaped, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).




Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5931830 is directed to a guide wire with a tubular body formed using a belt-shaped member wound in a spiral such that side portions of the belt-shaped member engage with each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791